                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 Lance Wickner,                                          Civil No. 17-1214 (DWF/DTS)

                     Plaintiff,

 v.                                                   ORDER ADOPTING REPORT
                                                       AND RECOMMENDATION
 Julie Rose, Thomas Lundquist,
 Katherine Klancher, Amanda Furey,
 Nate Johnson, Jack Leritz,
 Darien Menten, D. Rose, Vanderpool,
 J. Bonrud, Tina Joseph, Aaron Koll,
 Lorin Peterson, Logan Zuk, Mark Agurkis,
 Darrel Jensen, Justin Martin,
 James Martinez, Corinne Hoadley,
 John Doe, Nancy Johnston, Unidentified
 Grievance Coordinator, Debbie Thao,
 Courtney Menten, and Department of Human
 Services,

                     Defendants.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge David T. Schultz dated July 3, 2019. (Doc. No. [49].)

No objections have been filed to that Report and Recommendation in the time period

permitted. The factual background for the above-entitled matter is clearly and precisely

set forth in the Report and Recommendation and is incorporated by reference. Based

upon the Report and Recommendation of the Magistrate Judge and upon all of the files,

records, and proceedings herein, the Court now makes and enters the following:
                                      ORDER

      1.     Magistrate Judge David Schultz’s July 3, 2019 Report and

Recommendation (Doc. No. [49]) is ADOPTED.

      2.     Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint (Doc. No.

[20]) is GRANTED.

      3.     Defendant James Martinez’s Motion to Dismiss Plaintiff’s Amended

Complaint (Doc. No. [40]) is GRANTED.

      4.     All claims against Justin Martin are DISMISSED WITHOUT

PREJUDICE for failure to effect service.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: August 22, 2019                 s/Donovan W. Frank
                                       DONOVAN W. FRANK
                                       United States District Judge




                                           2
